Case: 1:20-cv-00730-MWM-KLL Doc #: 37 Filed: 07/21/21 Page: 1 of 22 PAGEID #: 2654


                                                                                                        36
                                                                              Denied as moot. See Doc. ___


                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION, AT CINCINNATI
                                       :
   PATRICK KLANCAR,                        Case No. 1:20-cv-00730-MWM-KLL
                                       :
             Plaintiff,                    Judge Matthew W. McFarland
                                       :
   v.                                      Magistrate Judge Karen L. Litkovitz
                                       :
   HARTFORD LIFE AND ACCIDENT
   INSURANCE COMPANY,                  :

                 Defendant.



  PLAINTIFF’S MOTION FOR JUDGMENT ON THE ADMINISTRATIVE RECORD
     Plaintiff Patrick Klancar brought this case under the Employee Retirement Income Security

Act (ERISA), 29 U.S.C. § 29 U.S.C. 1132(a)(1)(B), which allows a participant in an ERISA plan

to make a claim for benefits due under the plan. Plaintiff respectfully moves for Judgment on the

Administrative Record pursuant to Wilkins v. Baptist Healthcare System, 150 F.3d 609 (6th Cir.

1998). The motion is supported by the attached memorandum and the administrative record.

Dated: July 13, 2021                        Respectfully Submitted,

                                            /s/ Claire W. Bushorn Danzl
                                            Claire W. Bushorn (Oh Bar No.: 87167)
                                            THE BUSHORN FIRM, LLC
                                            810 Sycamore Street
                                            Cincinnati, Ohio 45202
                                            Phone: (513) 827-5771
                                            Fax: (513) 725-1148
                                            cbushorn@thebushornfirm.com

                                            Attorney for Plaintiff




                                               1
Case: 1:20-cv-00730-MWM-KLL Doc #: 37 Filed: 07/21/21 Page: 2 of 22 PAGEID #: 2655




                                     MEMORANDUM IN SUPPORT

       I.              INTRODUCTION

            Plaintiff, Patrick Klancar, brought this action under ERISA § 502(a)(1)(B), 29 U.S.C. §

1132(a)(1)(B) for past due benefits due to him under the Robert Bosch Automotive Steering LLC

LTD Plan. Klancar participated in the Plan by virtue of his employment as a controller/financial

analyst when he became disabled. (AR 0978, 1374)1 Hartford administered and paid claims under

the Plan. Because no plan document grants discretionary review, the Court’s review is de novo.

            Klancar is disabled due to a complex and interrelated set of genetic/endocrine conditions

causing labile, or poorly controlled, Diabetes Mellitus, with polyneuropathy on the right side of

his body2, nonalcoholic fatty liver disease (NASH)3, and other related conditions. As a result,

Klancar suffers from fatigue, brain fog, complications of neuropathy on the right side of his body,

resulting in gait problems, sensory deficit, weakness, and pain, as well as incontinence, fatigue,

and abdominal pain. The nature and extent of Klancar’s conditions are amply documented in the

medical records, lab results, observations of Klancar’s many physicians, prescriptions, and

statements from his physicians. By contrast, Hartford has no evidence to support its decision to

deny Klancar’s claim other than conclusive opinions by paid file reviewers ignoring the substantial

information in the record. On de novo review, the Court can readily conclude that Klancar is

disabled from performing the Material and Substantial duties of his own, or any other sedentary




1
  The references (“AR”) are to the sequentially-numbered pages of the administrative record (referred to in the footer
of each page as “HART00001-02451”) that the Defendant filed with the Court.
2
  Diabetic Neuropathy is a type of nerve damage that can occur if you have diabetes; high blood sugars can injure
nerves throughout the body, and frequently causes pain and numbness in the legs and feet and hands, as well as
digestive and urinary tract problems. Diabetic neuropathy is permanent. (AR 2062-2067)
3
  NASH causes symptoms of fatigue, weakness, pain in abdomen and is caused by insulin resistance and type 2
diabetes, high triglycerides, and/or metabolic syndrome. (AR 2072-73)

                                                          2
Case: 1:20-cv-00730-MWM-KLL Doc #: 37 Filed: 07/21/21 Page: 3 of 22 PAGEID #: 2656




occupation. Judgment should be entered for Klancar and the Court should direct Hartford to pay

Klancar’s claim.

     II.             FACTS

           A. The LTD Plan
           As an employee of Robert Bosch Automotive Steering, LLC, Klancar participated in the

Plan established by Robert Bosch Automotive Steering, LLC. Hartford administers and pays the

benefits made to participants under the Plan. (AR 1897) Under the plan terms, participants are

eligible to receive sixty (60) percent of their pre-disability monthly income if they “1) become

disabled while insured under the policy; 2) are disabled throughout the [180 day] Elimination

Period; 3) remain Disabled beyond the Elimination Period; and 4) submit Proof of Loss to

[Hartford].” (AR 1902)

           “Disability or Disabled” means You are prevented from performing one or more of the

Essential Duties of:

                  1)      Your Occupation during the Elimination Period;
                  2)      Your Occupation, for the 24 months following the
                  Elimination Period, and as a result Your Current Monthly Earnings
                  are less than 80% of Your Indexed Pre-disability Earnings; and
                  3)      after that, Any Occupation.”
(AR 1911) “Essential Duty” means “a duty that: 1) is “substantial not incidental; 2) is fundamental

or inherent to the occupation; and 3) cannot be reasonably omitted or changed.” (AR 1911) The

“ability to work the number of hours in Your regularly scheduled workweek is an Essential Duty.”

(Id.) “Your Occupation” means “Your Occupation as it is recognized in the general workplace”.

(AR 1914) “Any Occupation” means “any occupation for which You are qualified by education,

training, or experience, and that has an earning potential greater than the lesser of: 1) the product

of Your Indexed Pre-disability Earnings and the Benefit Percentage; or 2) the Maximum Monthly

Benefit.” (AR 1911)

                                                 3
Case: 1:20-cv-00730-MWM-KLL Doc #: 37 Filed: 07/21/21 Page: 4 of 22 PAGEID #: 2657




       The Plan specifies that Hartford may require claimants be examined by a physician,

vocational expert, a functional expert, or other medical professional in order to have benefits

approved. (AR 1908)

       B. Klancar’s Sedentary Occupation
       Klancar worked for Robert Bosch Automotive Steering LLC as a controller/financial

analyst where he oversaw accounting and finance. (AR 0978, 1374). At the time of his disability,

Klancar’s Own Occupation was considered Financial Analyst II, a sedentary job requiring him to

sit for extended periods during a workday, use the keyboard and computer constantly. (AR 57,

256, 2371) According to the Department of Labor’s publication, financial analysts must analyze

significant amounts of financial data affecting investment programs for private individuals,

providing expert advice on the management and investment of significant amounts of money;

make decisions and solve problems, process information, and monitor and review data and detect

problems. See      Occupational    Information    Network,     Financial   Analysts.(Available    at

https://occupationalinfo.org/onet/25315.html)(last accessed July 8, 2021). Furthermore, under the

Plan’s terms, working regularly and consistently for forty hours per week is a material and

substantial duty. (AR 1911)

       The Plan’s definition of disability changes effective April 11, 2019, five months after

Hartford stopped paying benefits. (AR 1883) Hartford assessed the “low likelihood” that he would

be qualified to perform occupations other than his own due to the high degree of specialization

and the potential earnings requirement under the Plan. (AR 433) His background is limited to

financial analyst positions, all of which are sedentary jobs requiring the ability to sit for up to 8

hours and use a keyboard. (Id.)




                                                 4
Case: 1:20-cv-00730-MWM-KLL Doc #: 37 Filed: 07/21/21 Page: 5 of 22 PAGEID #: 2658




       C. Klancar’s Medical Conditions
       Klancar suffered a stroke in November 2015. (AR 723, 1139) He was able to recover

mostly from the stroke, but was hospitalized when he went into ketoacidosis and pancreatitis, due

to late onset Diabetes Mellitus, with marked elevation of triglycerides, cholesterol, and blood sugar

levels in June 2016. (AR 636, 640) Following hospitalization and diagnosis of Diabetes Type II

Mellitus, Klancar complained of increased fatigue, headache, and abdominal pain. (AR 629) The

medications prescribed for blood pressure caused elevated potassium levels and the medications

for hyperlipemia caused edema; and the medications prescribed for stroke caused arthritic pain

throughout his body. (AR 629) Dr. Littrell treated Klancar for diabetes, headache, dizziness,

abdominal pain and blurred vision on August 4, 2016, and he reported increased fatigue, fogginess,

difficulty focusing at work, blurred vision intermittently, increased abdominal pain, left posterior

heel pain (AR 660-61) Klancar was diagnosed with Type II Diabetes Mellitus with hyperlipemia;

abdominal pain in the right upper quadrant; hypertriglyceridemia; chronic nonintractible headache;

essential hypertension; and metabolic pancreatitis. (AR 661-62) Dr. Brozovic, gastroenterologist,

saw Klancar soon after about the abdominal pain, noting on exam Klancar’s blood pressure was

elevated and he exhibited tender abdomen and right upper quadrant on palpitation. (AR 663, 667)

An ultrasound confirmed lesion on the liver with fatty deposits. (AR 669) Klancar also began

seeing endocrinologist Dr. Eid about his diabetes. (AR 683) Klancar noted arthralgias, back pain,

myalgias and stiff neck; cold intolerance; flank pain; palpitations and leg swelling; decreased

activity, fatigue, fever, trouble swallowing; sleep disturbances; sleep apnea on August 30, 2016.

(Id.) Klancar was admitted to the hospital again on September 21, 2016 due to chest pain and

palpitations. (AR 688, 694) Testing revealed elevated coronary calcium score, and elevated blood

pressure, glucose, and hemoglobin A1C levels, all of which indicated his diabetes was not

controlled despite insulin use. (AR 694, 697) Klancar saw Dr. Eid on September 28, 2016 again,

                                                 5
Case: 1:20-cv-00730-MWM-KLL Doc #: 37 Filed: 07/21/21 Page: 6 of 22 PAGEID #: 2659




who noted the following symptoms were associated with his recent diagnosis of Diabetes;

abdominal pain, arthralgias, chills, coughing, diaphoresis, fatigue, fever, headaches, myalgias,

nausea, numbness, and weakness. (AR 707, 711)

       Mr. Klancar had to stop working on October 11, 2016 due to complications from the

Diabetes Type II, neuropathy, fatigue, and brain fog. The next day he saw neurologist, Dr. Dalton,

about his fatigue and brain fog, reporting word finding difficulties, short term memory loss,

fatigue, and trouble with basic calculations. (AR 723) Dr. Dalton noted Mr. Klancar stuttered with

halting speech and noted diminished recall and decreased sensation in the right arm and leg; and

reduced reflexes of 2/4 bilateral biceps, triceps, brachioradialis, patellar, Achilles. (AR 727, 729)

Dr. Dalton referred Mr. Klancar for neuropsychological evaluation and brain MRI. (Id.) The brain

MRI was normal and the neuroevaluation was inconclusive because Klancar fell asleep during the

exam. (AR 1100, 2373) On January 3, 2017 Mr. Klancar saw Dr. Khoury, cardiologist, again,

noting that he continued feeling lightheaded, had muscle pain, and headaches. (AR 736-737) Dr.

Khoury ordered angiography for Mr. Klancar, which revealed abnormal results with Coronary

Artery Disease. (AR 738, 743, 747) On February 1, 2017 Dr. Eid again noted Mr. Klancar’s

associated symptoms of abdominal pain, arthralgias, chills, coughing, diaphoresis, fatigue, fever,

headaches, myalgias, nausea, numbness, and weakness. (AR 746) Mr. Klancar’s blood pressure

was abnormally high at the appointment and he was diagnosed with familial (e.g. genetic)

hypercholesterolemia. (AR 752) And again on June 13, 2017, Dr. Eid noted the same symptoms

including fatigue, muscle pain and weakness, right sided neuropathy, chest pain and palpitations,

flank pain, endocrine symptoms, back pain and neck stiffness, dizziness and headaches. (AR 758)

Klancar diagnoses were uncontrolled diabetes mellitus with diabetic neuropathy, unspecified long

term insulin use status, mixed dyslipemia. (AR 760) Not long after, Dr. Khoury, cardiologist,



                                                 6
Case: 1:20-cv-00730-MWM-KLL Doc #: 37 Filed: 07/21/21 Page: 7 of 22 PAGEID #: 2660




diagnosed Klancar with moderate stenosis. (AR 762) Klancar’s blood pressure remained high, he

continued having dizziness, palpitations, memory loss, and fatigue among other symptoms. (AR

763) On August 21, 2017 Klancar was treated by Dr. Krebs at Primary Health Solutions. (AR

1228) At this visit, Klancar reported cough and throat hoarseness related to the swallowing

problems; paresthesia and numbness in his right arm and leg with high blood pressure. (AR 1230-

31) A month later, Dr. Krebs treated Klancar for a wound in his right foot, at which time a diabetic

foot exam finding a loss of protective sensation in Klancar’s right foot. (AR 1236) On October 27,

2017 Dr. Krebs again noted right-sided sensory deficit, Type II Diabetes, hypertension, history of

stroke, Labile blood glucose, functional memory problem, mixed hyperlipemia, obesity, and filled

out an Attending Physician Statement for Mr. Klancar to provide to Hartford. (AR 1239) The

physical exam noted Klancar’s mildly impaired short-term memory, decreased sensory in right

lower extremity, poor insight. (AR 1242) On November 29, 2017 Dr. Krebs noted Klancar’s

diabetes was continuing to worsen, with labile sugar levels, increased fatigue, and hypertension.

(AR 1246) Klancar explained the blood sugar levels highs and lows were making him feel

exhausted. (AR 1247) On physical exam, Klancar had antalgic gait, sensory deficits on the right

side of his body. (AR 1249) Dr. Krebs filled out another Attending Physician Statement for

Klancar. (AR 1247) In it, Dr. Krebs stated Klancar became disabled due to Type II Diabetes with

history of stroke, hypertension, and hyperlipemia and, as a result, experienced “labile diabetes

poorly controlled, suffering difficulty residual right sided neuropathy from stroke, neurological

deficit, right sided sensory deficit and right sided foot drop.” (AR 948-949) On January 22, 2018

Dr. Khoury, cardiologist, saw Klancar again. (AR 772) Dr. Khoury noted Klancar’s postural

dizziness, uncontrolled Type II Diabetes Mellitus with diabetic neuropathy, with long term insulin




                                                 7
Case: 1:20-cv-00730-MWM-KLL Doc #: 37 Filed: 07/21/21 Page: 8 of 22 PAGEID #: 2661




use, metabolic pancreatitis. (AR 772) On exam Dr. Khoury noted fatigue and weakness, arthralgias

and myalgias in his back and blood pressure was high. (AR 779)

       On January 24, 2018 Mr. Klancar established care with another endocrinologist Dr. Cohen,

referred by Dr. Eid.(AR 1270) Dr. Cohen described Klancar as having “very difficulty to control

diabetes in the context of a history of severe hypertriglyceridemia and hypercholesteremia, with a

stroke in 2016 TG’s high at the time and several episodes of pancreatitis.” (AR 1273) Klancar’s

symptoms were upset stomach, feeling chronically fatigued, weak, with no quality of life since

developing these symptoms. (Id.) Klancar’s use of insulin caused constant burning sensation, with

numbness, tingling, and burning on the right side. (Id.) At the appointment, Mr. Klancar had high

blood pressure of 142/92; was obese; diagnosed with hypertriglyceridemia; Type II Diabetes

Mellitus with complication, with long-term current use of insulin; history of pancreatitis;

secondary diabetes mellitus with ketoacidosis; hypothyroidism; and essential hypertension. (Id.)

Dr. Cohen noted Mr. Klancar likely has difficulty managing complex insulin regimen and was

“extremely insulin resistant” (AR 1276) More blood work on February 8, 2018 revealed elevated

fructosamine; Hemoglobin A1C; elevated glucose; highly elevated triglycerides and low HDL.

(AR 1289-1292)

       Klancar established care with Dr. Jay Rissover as his primary care doctor in February 2018.

(AR 408) On April 9, 2018 Dr. Rissover noted Klancar’s diagnoses as coronary artery disease,

cerebral infarction, chronic fatigue syndrome, diabetic polyneuropathy associated with Type II

Diabetes Mellitus, essential hypertension, history of pancreatitis, hypothyroidism, migraine,

hyperlipemia, NASH, dysphagia Type II Diabetes, and Vitamin D Deficiency. (AR 408)




                                                8
Case: 1:20-cv-00730-MWM-KLL Doc #: 37 Filed: 07/21/21 Page: 9 of 22 PAGEID #: 2662




       On May 9, 2018 Dr. Cohen saw Klancar again, explaining Klancar’s muscle pain was

caused by insulin and statin-fibrate interaction. (AR 1310) Klancar’s Hemaglobin A1C was at 8.3,

his HDL was low, and triglycerides were extremely high. (AR 1316-17, 1323-24)

       Klancar saw Dr. Rissover again for an appointment and to complete another APS. (AR

982-983) In order to complete the APS, Dr. Rissover examined Klancar for 25 minutes in person.

He advised Hartford that Klancar was disabled from Diabetes with neuropathy, fatigue, and

experienced “subjective symptoms” of fatigue, dizziness, muscle pain. (AR 982) Dr. Rissover

noted “objective physical findings” for his conditions were “labs confirming uncontrolled

diabetes”, and listed a recent A1C level of 8.1. (Id.) On evaluation, Dr. Rissover found Klancar

could not sit or stand or walk for more than one hour at a time; with the ability to sit up to 6 hours.

(AR 983) In addition, Dr. Rissover stated Klancar could not bend at the waist more than

occasionally, could not kneel, crouch, climb, or balance at all, occasionally drive, and could

occasionally use fine or gross manipulation, including to use a keyboard, occasionally reach above

his shoulder, or reach below his shoulders. (AR 983) Dr. Rissover stated that he believed these

restrictions to be for Mr. Klancar’s lifetime. (Id.)

       Lab work shows that Klancar’s diabetes and related conditions were not under control

through 2018 and into 2019. Blood glucose levels were consistently elevated: 181 on July 30,

2018, 166 on September 17, 2018; and 249 on February 26, 2019. (AR 1515) Triglycerides were

elevated when tested: 886 on July 30, 2018 and 428 on September 17, 2018. (Id.) HDL cholesterol

was low; and Hemoglobin A1C was elevated: 8.4 on July 30, 2018, September 17, 2018; and 7.6

on February 26, 2019. (Id.) Office visit notes from July 30, 2018 also support this. (AR 1516,

1519, 1522) Klancar exhibited fatigue, arthralgias, gait problem, confusion, and decreased

concentration, and Dr. Rissover noted that his treatment was “very complicated”, Klancar reported



                                                   9
Case: 1:20-cv-00730-MWM-KLL Doc #: 37 Filed: 07/21/21 Page: 10 of 22 PAGEID #: 2663




 being in a “daze”. (AR 1519, 1522) Dr. Rissover noted Klancar’s Diabetes Melitus was out of

 control. (AR 1522, 1524)

        In November 2018 Klancar reported a worsening of symptoms. This is reflected in

 November 13, 2018 records in which Klancar asked Dr. Rissover for an endocrinologist referral,

 complaining that the Crestor makes “his whole body hurt” (AR 1751, 1757) Dr. Rissover

 evaluated Mr. Klancar for 25 minutes before filling out another APS form for Hartford dated

 November 16, 2018 (AR 1530, 1538, 1757) The November 16, 2018 APS continued to support

 Klancar’s disability, noting Klancar’s worsening symptoms. (AR 1376) Dr. Rissover provided that

 Klancar remained disabled due to Diabetes with Neuropathy, complicated by fatigue, dizziness,

 muscle pain; Objective Physical Findings included lab results; and A1C of 7.2 on September 17,

 2018 showing his Diabetes Type II remained uncontrolled. (Id.). In addition, Dr. Rissover

 explained again that he did not expect Klancar to return to work, that he continued daily glucose

 testing, insulin, and medication prescriptions. (Id.) At this time, Klancar’s triglycerides, blood

 glucose, A1C levels remained abnormally high. (AR 1515-16) Consequently, Klancar reported

 increased fatigue, muscle aches, and neuropathy due to long term insulin use, arthralgias, difficulty

 concentrating, dizziness, incontinence, abdominal pain, noting the symptoms occur frequently.

 (AR 1516, 1519, 1522, 1524-32) As a result, Dr. Rissover identified in the APS that Klancar could

 not sit or stand for more than 1 hour at a time for up to 3 hours in a day (down from 6 hours total);

 walk for up to 1 hour at a time for up to 3 hours in a day (down from 6 hours total); never bend,

 kneel, crouch or climb; occasionally balance and drive; lift up to 20 pounds occasionally,

 occasionally fine and gross manipulate and occasionally reach above his shoulders and never reach

 below shoulder at desk level. (AR 1377)




                                                  10
Case: 1:20-cv-00730-MWM-KLL Doc #: 37 Filed: 07/21/21 Page: 11 of 22 PAGEID #: 2664




        Klancar returned on February 26, 2019 so Dr. Rissover could evaluate him and complete

 the updated APS for Hartford. (AR 1547) Dr. Rissover spent 25 minutes with Klancar, finding that

 Klancar’s diabetes with neuropathy and fatigue render Klancar unable to walk, sit, or stand for

 more than one hour at a time for a total of three hours, and he could occasionally drive, occasionally

 lift 20 pounds, occasionally engage in fine manipulation (fingering keyboard), occasionally

 balance, and occasionally engage in gross manipulation (grip/grasp handle). (AR 1391-92, 1547-

 48, 1551) On exam, Dr. Rissover noted Mr. Klancar was positive for fatigue without activity

 changes, positive for gait problem. (AR 1550) His blood pressure was elevated. (Id.) Klancar

 returned to see Dr. Rissover again on April 8, 2019 to have him evaluate him again for another

 APS. (AR 1555-58) Dr. Rissover noted Klancar’s retrogression, determining again Klancar was

 unable to walk, sit, or stand for more than one hour at a time, for up to one hour total, occasionally

 drive, and occasionally lift 20 pounds, bend kneel or crouch due to his joint pain, balance problems,

 and neuropathy; unable to climb; unable to balance or “walk fast”, engage in fine manipulation

 (fingering, using the keyboard) or gross finger manipulation or reach due to his diabetes with

 neuropathy and fatigue. (AR 1508) Dr. Rissover also noted Klancar’s anxiety and short-term

 memory loss. (Id.) Klancar’s gait problems, neuropathy, fatigue and elevated blood pressure are

 also noted in the contemporaneous medical records. (AR 1557-58) Records from treatment

 throughout April and May 2019 support Klancar’s continuous disability as he consistently reports

 fatigue; the restricting conditions were based on the Diabetes Mellitus, polyneuropathy, short term

 memory loss. Dr. Rissover felt Klancar’s prognosis was poor and was referred to cardiology due

 to the increased fatigue. (AR 319, 1931) Dr. Martin, cardiologist ordered a fasting lipid test which

 revealed continued abnormally high results. (AR 1959, 1960)




                                                  11
Case: 1:20-cv-00730-MWM-KLL Doc #: 37 Filed: 07/21/21 Page: 12 of 22 PAGEID #: 2665




         D. Hartford’s Reviews of Klancar’s LTD Claim.
         Hartford approved Mr. Klancar’s STD claim on September 25, 2017 for the full 26-week

 period, from October 11, 2016 through April 10, 2017, finding he was unable to perform his own

 occupation at that time under the STD Plan. (AR 11) Once referred to the LTD unit, Hartford again

 found he was unable to perform his own sedentary occupation from October 11, 2016 through

 August 6, 2018. (AR 381) Specifically, Hartford’s nurse determined Drs. Krebs and Rissover’s

 restrictions and limitations were supported based on Klancar reports of neuropathy because he

 would not be able to perform repetitive fingering on a consistent basis or sit for long enough

 periods due to neuropathy in his lower extremities. (AR 381) Notably, the nurse found Klancar’s

 “subjective information” regarding balance/gait problems, right sided neurological deficits, and

 swallowing problems were all supported. (AR 381) Hartford’s manager agreed with the medical

 reviewer’s opinion, noting that Mr. Klancar suffers “significant impairment due to diabetic

 neuropathy”. (AR 379) The medical case reviewer recommended Hartford review updated medical

 records in six months. (AR 375) Klancar notified Hartford that he was attempting to work part-

 time as a substitute teacher when Hartford notified him that his LTD claim was approved, at which

 point Hartford asked that he submit proof of income. (AR 374)4 Hartford stopped issuing monthly

 LTD benefits to Klancar in November 2018 on the basis that he did not submit “Proof of Loss”

 under the Plan. (AR 374) Even after it received the paystubs and determined no offset was

 appropriate, Hartford continued to deny benefits under the guise that it needed more information.

 (See AR 1876-81) Hartford reopened the claim and sent Klancar’s file to occupational medicine

 doctor, Dr. Cholanda Hill, and Dr. Yuppa, a psychologist on July 9, 2019. (AR 1965)




 4
  Under the Plan, a participant remain totally disabled while working in another occupation and earning less than 20%
 of their pre-disability income. (AR 1918)

                                                         12
Case: 1:20-cv-00730-MWM-KLL Doc #: 37 Filed: 07/21/21 Page: 13 of 22 PAGEID #: 2666




        Dr. Chalonda Hill reviewed the file and spoke with Dr. Yuppa about Klancar. (AR 1973,

 1982) Dr. Hill concluded: “[a]lthough the claimant has multiple chronic diseases, there is a lack

 of clinical evidence such as abnormal exam findings, hospitalizations, etc. to support functional

 impairment.” (AR 1973) Dr. Yuppa, a psychologist, reviewed Mr. Klancar’s file on August 27,

 2019 and opined that Mr. Klancar was not disabled from a psychiatric perspective, just as Mr.

 Klancar and Dr. Rissover stated to Hartford. (AR 302, 1983) Both concluded that Klancar was

 “capable of working full time 8-hour workdays for 40 hours per week without restrictions and/or

 limitation since 10/11/16.” (Id.) Hartford issued a denial letter on September 19, 2019, explaining

 that it relied on Dr. Hill and Dr. Yuppa’s file review and concluded Klancar is able to work in an

 office environment, which could include sitting or standing for the majority of the day” but did not

 comment on its prior finding that Klancar could not use a computer or keyboard. (AR 2014)

        Klancar submitted a timely appeal through his attorney with additional records for

 Hartford’s review. (AR02049-20300) Klancar included updated records showing his treatment for

 NASH with the gastroenterologist Dr. Sun and continued treatment with Dr. Rissover. (AR 2054-

 2300) Dr. Sun noted Klancar’s abdominal bloating, possible gastritis, nonalcoholic fatty liver

 disease, and recurrent pancreatitis. (AR 2057) In addition, Klancar underwent a physicial with Dr.

 Rissover on June 11, 2019. (AR 2173) At the physical, Dr. Rissover documented Klancar’s

 ongoing problems. Dr. Rissover referred Mr. Klancar to endocrinology due to increased fatigue

 and to physical therapy due to the rotator cuff tear. (AR 2176)

        When reviewing the appeal, Hartford opted against obtaining an independent medical exam

 (“IME”) again. (AR 226) Instead it had Dr. Arousiak Varpetian Marian review Klancar’s file. (AR

 2379) Dr. Marian offered sweeping conclusions, incorrectly stating Klancar’s “diabetes remained

 stable without much fluctuations in blood glucose”; “no evidence of any impairment related to



                                                 13
Case: 1:20-cv-00730-MWM-KLL Doc #: 37 Filed: 07/21/21 Page: 14 of 22 PAGEID #: 2667




 diabetes” and concluded his diagnosis of diabetic neuropathy was not supported. (AR 2388)

 Consequently, he opined Klancar had no restrictions or limitations resulting from diabetic

 neuropathy as of January 1, 2018. (AR 2388) Dr. Marian also concluded “no medical or

 neurological etiology was found to account for the complaint” of fatigue, and therefore no

 restrictions or limitations. (AR 2388) Klancar asking for the opportunity to review any new

 evidence considered, but Hartford refused and issued a denial based on the report before allowing

 Klancar’s physician’s to review. (AR 2391)

     III.             ARGUMENT

            A. The Applicable Standard of Review Is De Novo
            The Supreme Court has stated in the ERISA context the standard of review is de novo

 unless the benefit plan gives the plan administrator discretion to determine eligibility for benefits

 or construe the terms of the Plan. Firestone Tire and Rubber Co., v. Burch, 489 U.S. 101, 115

 (1989). Here, the Plan does not grant the plan administrator with discretionary authority. (AR

 2403-2444) To the extent Hartford claims the mandatory “ERISA Information” accompanying the

 Plan contains discretionary language, the Supreme Court holds that this is not part of the Plan

 document. See Cigna Corp. v. Amara, 563 U.S. 421, 436 (2011)(holding that the ERISA-required

 notices attached to the summary plan description does not constitute the plan) Accordingly, the de

 novo standard applies. When conducting a de novo review, the district court takes a “fresh look”

 at the administrative record, without deference to the administrator or a presumption of

 correctness. Wilkins v. Baptist Healthcare System, Inc., 150 F.3d 609, 619 (6th Cir. 1998); Perry

 v. Simplicity Eng’g, 900 F.2d 963, 966 (6th Cir. 1990) In other words, de novo review does not

 result in the Court reviewing someone else’s decision; rather it makes an independent decision.

 Krolnik v. Prudential Ins. Co. of Am., 570 F.3d 841, 844 (7th Cir. 2009)



                                                  14
Case: 1:20-cv-00730-MWM-KLL Doc #: 37 Filed: 07/21/21 Page: 15 of 22 PAGEID #: 2668




        A. The Evidence Establishes Klancar Is Disabled From His Regular Occupation.
        While courts may not categorically “conclude that the opinion of treating physicians is

 entitled to more weight than that of non-treating physicians”; “’Plan administrators . . . may not

 arbitrarily refuse to credit a claimant's reliable evidence, including the opinions of a treating

 physician.” Bruton v. Am. United Life Ins. Corp., 798 F. App'x 894, 904 (6th Cir. 2020)(citing

 Black & Decker Disability Plan v. Nord, 538 U.S. 822, 830 (2003). Furthermore, “a claimant's

 documented limitations may not simply be dismissed as being ‘subjective exaggerations,’

 particularly where—as here—the individuals purporting to make that credibility determination did

 not meet or examine the claimant.”(Id.)(citing Calvert v. Firstar Fin., Inc., 409 F.3d 286, 296-97

 (6th Cir. 2005)).

        Here, the preponderance of the evidence readily supports the conclusion that Klancar is

 unable to perform the material and substantial duties of his own – or any – occupation due to the

 combination of his uncontrolled diabetes, diabetic neuropathy, hypertryglicemia – which results

 in repeated bouts of pancreatitis, metabolic diseases causing nonalcholohic fatty liver disease, and

 genetic high blood pressure. Mr. Klancar consistently noted the effects of these conditions: diabetic

 neuropathy causes pain, sensory loss, and numbness on the right side of his body, with

 demonstrated gait problems. (See AR 408, 632,272, 746, 758, 982, 1230-31, 1234, 1236, 1239,

 1242, 1249, 1273, 1316-17, 1516, 1519, 1522, 1524-32, 1376, 1550, 1508, 1557-58, 2092) As a

 result, he can not use his hands to keyboard and sitting for extended periods causes pain and

 discomfort in his legs; nor can he walk or stand for extended periods. Indeed, this is what Hartford

 found when it reviewed the medical evidence and determined he could not work in his own

 sedentary occupation due to the diabetic neuropathy. (AR 381; see also 379)(Klancar suffers

 “significant impairment due to diabetic neuropathy”, unable to sit or use keyboard) In addition,

 the evidence supports overwhelmingly that the combination of his uncontrolled diabetes –

                                                  15
Case: 1:20-cv-00730-MWM-KLL Doc #: 37 Filed: 07/21/21 Page: 16 of 22 PAGEID #: 2669




 resulting in soaring blood glucose levels, and fatty liver disease (NASH), cause Klancar to suffer

 from chronic fatigue, dizziness, brain fog, word finding problems, and short term memory

 problems. (AR 723, 727, 746, 729, 758, 763, 772, 779, 982, 1239, 1242, 1246, 1247, 1273, 1276,

 1391-92, 1376, 1516, 1519, 1522, 1524-32, 1550, 1557-58, 2088, 2091, 2373) This prevents him

 from being able to consistently work on a full-time basis because he needs to lie down frequently.

 (AR 333, 2372-73) Given that his blood glucose and triglyceride levels become wildly high,

 Klancar would not be able to engage in the complex analysis or perform financial calculations

 necessary for his occupation or any other occupation for which he could expect to earn an income

 close to his pre-disability income. (AR 1391-92, 342, 333) Moreover, the evidence

 overwhelmingly shows that Mr. Klancar suffers muscle pain and weakness throughout his body as

 a result of the various medications he is prescribed in attempt to control diabetes and keep

 triglycerides and cholesterol levels down and as a result of NASH. (See, e.g. AR 332, 1310, 1751,

 1757, 2055, 2072) Finally, as Mr. Klancar explained, diabetic neuropathy has also resulted in

 incontinence; a factor which would surely impair his ability to work in an office setting. (AR 332,

 2067, 2371) Dr. Rissover provided four APS statements in a short period of time, along with Dr.

 Kreb’s original APS. (See AR 982-83; 1376-77; 1555-58, 2369-2370) Each APS supports

 Klancar’s inability to sit for long periods, use a keyboard, among other limitations related to brain

 fog, fatigue, and short term memory issues. (Id.)

        Furthermore, Hartford may not ignore the intellectual aspects of Mr. Klancar’s occupation,

 or those for which he would be qualified which would compensate him at 60% of his pre-disability

 income. Bruton v. Am. United Life Ins. Corp., 798 F. App'x 894, 905 (6th Cir. 2020); Javery v.

 Lucent Techs., Inc. Long Term Disability Plan for Mgmt. or LBA Employees, 741 F.3d 686, 702

 (6th Cir. 2014) Mr. Klancar’s occupation required a high degree of cognitive ability, performing



                                                  16
Case: 1:20-cv-00730-MWM-KLL Doc #: 37 Filed: 07/21/21 Page: 17 of 22 PAGEID #: 2670




 complex financial analyses, communication, vision acuity and accuracy with little room for errors.

 (AR 57, 256, 2371)5

         Mr. Klancar’s descriptions of his symptoms and how they impair his functioning have

 remained consistent with the medical records and are overwhelmingly credible. A January 24,

 2018 Statement To Dr. Cohen: “unbearable” chronic dizziness and fatigue, bloating and stomach

 discomfort, “extreme neural discomfort right side since start of insulin use – numbness and

 increased temperature/touch sensitivity which gives wrong sensation. Right knee gives out at

 times, right foot numbness, lack of coordination on right side” , “blurred vision”, “extreme

 abdominal discomfort when bending over (tie shoes)”, “joint and muscle pain and weakness” (See

 AR 972-976; 974-75; 1368, 342, 332-33)

         B. Hartford’s Paid File Reviewers Impermissibly Make Credibility Determinations
            Without In Person Examination.
         The medical records overwhelmingly showed Mr. Klancar’s diabetes was uncontrollable,

 that he suffered neuropathy in his right side, gait problems as a result, extreme fatigue, recurring

 pancreatitis, stomach pain, incontinence, and brain fog. (See, e.g. AR 1522)(noting Klancar’s

 diabetes out of control) Hartford’s own nurse consultant viewed his subjective complaints to

 support functional impairment, including balance and gait problems, and the right-sided

 neuropathy making typing impossible and sitting for long periods painful. (AR 310) This decision

 was made without consideration of Mr. Klancar’s brain fog, fatigue, abdominal pain, and reaction

 to medication, which are also readily apparent from the medical evidence. (See, e.g., AR 332,

 1310, 1751, 1757, 2055, 2072)




 5
  See also Occupational Information Network, Financial Analysts. (https://occupationalinfo.org/onet/25315.html)(last
 accessed July 8, 2021)

                                                         17
Case: 1:20-cv-00730-MWM-KLL Doc #: 37 Filed: 07/21/21 Page: 18 of 22 PAGEID #: 2671




          Yet, Hartford changed course and without reason or justification decided that Klancar’s

 consistent and credible accounts of inherently subjective complaints were no longer enough.

 Instead of having Klancar undergo an in person examination, Hartford commissioned three file

 reviewers, two of which considered Mr. Klancar’s physical disabilities.6 The Sixth Circuit has

 repeatedly noted that a claimants’ documented limitations may not be dismissed as “subjective”

 where the individuals purporting to make that credibility determination did not meet or examine

 the claimant. Bruton, 798 F. App'x 894, 904 (6th Cir. 2020)(citing Calvert., 409 F.3d 286, 296-97

 (6th Cir. 2005)). This is particularly evident where, as here, the administrator had the right to

 require the claimant to undergo an examination in person. Id.; see also Smith v. Cont'l Cas. Co.,

 450 F.3d 253, 263 (6th Cir. 2006); Zuke v. Am. Airlines, Inc., 644 F. App'x 649, 654 (6th Cir.

 2016); Shaw, 795 F.3d 538, 550 (6th Cir. 2015);

          An ERISA administrator’s reliance on the lack of objective medical evidence is arbitrary

 and capricious where the claimant’s diagnoses are objectively established but the disabling

 symptoms cannot be objectively determined. Guest-Marcotte v. Life Ins. Co. of N. Am., 730 F.

 App'x 292, 302 (6th Cir. 2018)(Where the plaintiff offered proof that she suffers from objectively

 identifiable condition, which causes subjective symptoms such as pain, insurer may not make

 credibility determination about plaintiff’s complaints of pain without requiring an in-person

 exam); Yearger v. Reliance Standard Life Ins. Co., 88 F.3d 376, 381-82 (6th Cir. 1996)( holding

 that only medical evidence of a diagnoses of such a condition is necessary to find a disability from

 such an illness.)




 6
   Klancar does not state that he has a mental health condition rendering him disabled. Accordingly, Dr. Yuppa’s review
 is not relevant.

                                                          18
Case: 1:20-cv-00730-MWM-KLL Doc #: 37 Filed: 07/21/21 Page: 19 of 22 PAGEID #: 2672




                        1. Dr. Cholanda Hill’s Paid File Review Is Critically Flawed.
        Dr. Hill made impermissible credibility findings without conducting an in person

 examination by concluding there is a lack of “objective” or “clinically identifiable” evidence, and

 both opinions should be afforded little weight in the Court’s analysis. Dr. Hill summarized medical

 records she was provided and asserted:

              the medical records supported the following diagnoses: essential
              hypertension, type 2 diabetes mellitus, coronary artery disease,
              diabetic polyneuropathy, mixed hyperlidemia, nonalcholohic
              steatoaphatis (NASH), hypothyroidism, and obstructive sleep
              apnea.
 (AR 1980) (emphasis added) However, Dr. Hill concluded:

                Although the claimant has an extensive medical history, there is a
                lack of clinical evidence to support functional impairment or the
                need for medically necessary restrictions. This includes lack of
                abnormal clinical exam findings, abnormal imaging studies, or
                abnormal diagnostic studies.
 (Id.) Based on this review, she ignored Klancar’s consistent complaints of overwhelming fatigue

 due to uncontrolled diabetes; she acknowledged that he suffered from neuropathy on the right side

 of his body, but dismissed the effects on that neuropathy on his ability to sit, type, or concentrate.

 A summary of the inconsistencies in Dr. Hill’s report is summarized in Klancar’s appeal. (AR

 2052) Dr. Hill disregarded Klancar’s consistent complaints of pain in his abdomen, causing

 bloating and the inability to bend over, as a result of nonalchoholic fatty liver disease. Dr. Hill also

 disregarded his complaints of dizziness, imbalance, and incontinence, symptoms common to

 diabetic neuropathy. In other words, Dr. Hill agreed with Mr. Klancar’s treating doctors that Mr.

 Klancar suffered from the disabling conditions, but refused to credit the subjective and objective

 symptoms resulting from these conditions. (Id.) Dr. Hill’s credibility determination is “entitled to

 little weight” because she “did a paper review even though the policy gave [defendant] ‘the right

 to have [the claimant] examined by an independent doctor’”. Bruton, 798 F. App'x 894, 905 (6th



                                                   19
Case: 1:20-cv-00730-MWM-KLL Doc #: 37 Filed: 07/21/21 Page: 20 of 22 PAGEID #: 2673




 Cir. 2020)(citing Wagner v. American United Life Insurance Company, 731 F. App'x 495, 497-98

 (6th Cir. 2018)).

         Dr. Hill also mistakenly and arbitrarily states the files lacks “clinical evidence to support

 functional impairment or the need for medically necessary restrictions…[including] lack of

 abnormal clinical exam findings, imaging studies, or diagnostic studies”. Dr. Hill ignores the

 voluminous evidence supporting his inability to work in his own or any sedentary occupation on

 a regular and consistent basis, for forty (40) hours per week. In addition, the record is replete with

 objective evidence supporting Mr. Klancar’s disabling conditions. Dr. Hill ignores Mr. Klancar’s

 wildly high blood glucose levels, which his doctors refer to as uncontrollable, and labile. She

 ignores Mr. Klancar’s elevated triglycerides, which contribute to ketoacidosis and pancreatitis.

 She ignores his observed gait problems, loss of senses in his feet, and pain due to medications and

 NASH.

                        2. Dr. Marian’s File Review Ignores The Substantial Information In The
                           Record
         Dr. Marian’s paid file review concludes that “the diagnosis of diabetic neuropathy is not

 supported” based on findings controverted by the evidence. (AR 2388) Each reason Dr. Marian

 provides to support the conclusion is mistaken. Dr. Marian states there was no evidence Klancar

 “required urgent treatment or hospitalization for uncontrolled blood glucose”. (Id.) Yet, he was

 hospitalized on numerous occasions. He states “no evidence of any impairment related to

 diabetes”, yet his “out of control” blood glucose levels were causing him regular impairments in

 his daily functioning. He states “Dr. Rissover’s diagnosis of diabetic polyneuropathy” was “not

 supported by the records” ignoring the volumes of records observing and diagnosing Klancar with

 diabetic neuropathy. He incredulously states “Klancar did not complain of any neuropathic pain”

 which, on its face, is blatantly wrong. (AR 2388)

                                                  20
Case: 1:20-cv-00730-MWM-KLL Doc #: 37 Filed: 07/21/21 Page: 21 of 22 PAGEID #: 2674




        A file reviewer’s inaccurate statements concerning the information it reviewed is a

 hallmark indicator that the decision is not just wrong, but arbitrary and capricious. See e.g. Shaw,

 795 F.3d 538 (6th Cir. 2015)(factually incorrect assertions in combination with selectively

 reviewing a claimant’s records supports finding that the plan administrator acted arbitrarily and

 capriciously); Zuke, 644 F. App'x at 653-55 (6th Cir. 2016)(“when a plan categorically states that

 there is no objective evidence when in fact there is such evidence—favorable or not—the plan acts

 arbitrarily and capriciously”)

        With respect to Klancar’s complaints of fatigue, Dr. Marian concludes “no medical or

 neurological etiology was found to account for the complaint. No abnormality was found on

 exam…” (AR 2388) As with Dr. Hill’s opinion, Dr Marian’s credibility determination is “entitled

 to little weight” because she “did a paper review even though the policy gave [defendant] ‘the right

 to have [the claimant] examined by an independent doctor’”. Bruton, 798 F. App'x 894, 905 (6th

 Cir. 2020)(citing Wagner v. American United Life Insurance Company, 731 F. App'x 495, 497-98

 (6th Cir. 2018)). Furthermore, Hartford’s reliance on the lack of objective medical evidence is

 arbitrary and capricious because the cause of fatigue in Klancar’s case – Uncontrolled Diabetes,

 hypertriglcemia, and NASH – is well documented. Guest-Marcotte v. Life Ins. Co. of N. Am., 730

 F. App'x 292, 302 (6th Cir. 2018)( where the claimant’s diagnoses are objectively established but

 the disabling symptoms cannot be objectively determined arbitrary and capricious to make

 credibility determination without in person exam). Moreover, Dr. Marian does not address

 Klancar’s repeated complaints of muscle pain, which is also documented in his medical records to

 be caused by medications. (AR1310, 2054)

        Not only is Dr. Marian’s review substantively wrong, but Hartford refused to allow Klancar

 the opportunity to have his physician respond to the report before Hartford issued its final decision



                                                  21
Case: 1:20-cv-00730-MWM-KLL Doc #: 37 Filed: 07/21/21 Page: 22 of 22 PAGEID #: 2675




 after Klancar explicitly asked for the opportunity to do so. (AR 235) See, e.g. 29 C.F.R. §

 2560.503-1(h)(4); Laake v. Benefits Comm., No. 1:17cv611-WOB, 2019 U.S. Dist. LEXIS 27310,

 at *16-17 (S.D. Ohio Feb. 19, 2019)

     IV.            CONCLUSION

         The Court should enter judgement in factor of Plaintiff Patrick Klancar, direct Hartford to

 pay his past due benefits under the Plan from the date of denial to present as Klancar readily

 establishes he is disabled for his Own Occupation as well as Any Occupation; plus prejudgment

 interest.

 Dated: July 13, 2021                         Respectfully Submitted,

                                              /s/ Claire W. Bushorn Danzl
                                              Claire W. Bushorn (Oh Bar No.: 87167)
                                              THE BUSHORN FIRM, LLC
                                              810 Sycamore Street
                                              Cincinnati, Ohio 45202
                                              Phone: (513) 827-5771
                                              Fax: (513) 725-1148
                                              cbushorn@thebushornfirm.com

                                              Attorney for Plaintiff




                                                 22
